ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on June 22, 1971 (249 So.2d 736) reversing the judgment of the Criminal Court of Record of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed December 20, 1972 (271 So.2d 130) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause for reinstatement of the trial court’s discharge of the petitioner,
Now, therefore, It is Ordered that the mandate of this court heretofore issued on July IS, 1971 is withdrawn, the judgment of this court filed June 22, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the trial court appealed from is reinstated and the petitioner shall stand discharged as ordered. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).